Per Curiam.
This appeal was brought here by Nathaniel Shields from an order of the Criminal Court of Baltimore denying his petition for a writ of error coram nobis.
Appellant makes a number of contentions which, whether considered separately or together, amount to no more than a claim that the evidence presented at his trial was insufficient to convict. It is well established that the purpose of the writ is not to review evidence presented with respect to the issues at trial, nor is it its purpose to correct an issue of fact which has been adjudicated even though wrongly determined. Keane v. State, 164 Md. 685; Bernard v. State, 193 Md. 1.
Appellant further contends that he was sentenced without being found guilty. The docket entries show that Judge Carter found him guilty under the second count of an indictment charging assault with intent to murder and simple assault.
We find the petitioner has failed to allege any ground upon which the writ of error coram nobis should issue.

Order affirmed.